252 F.2d 790
FIRST CHRISTIAN CHURCH OF CAMERON, Inc., Appellant,v.DUNN-WRIGHT CONSTRUCTION COMPANY, Inc.
No. 15890.
United States Court of Appeals Eighth Circuit.
Dec. 17, 1957.

1
Appeal from the United States District Court for the Western District of Missouri.


2
C. D. Hale and Watkins & Watkins, St. Joseph, Mo., for appellant.


3
John B. Ewing, Jr., and Brenner, Van Valkenburgh & Wimmell, Kansas City Mo., for appellee.


4
Appeal from District Court dismissed at cost of the appellant, on stipulation of parties.